Kirkpatrick, Judge,
dissenting.
I find myself unable to agree with the majority in the conclusion that the Lindemann baler is not a machine tool.
The majority opinion, in effect, adopts the common meaning of the term “machine tool,” which would also appear to have been the basis of the portion of the Summary of Tariff Information, 1929, cited by the majority, and the exemplars given therein. I would agree, except for the fact that Congress provided a statutory definition of a machine tool as “a machine operating other than by hand power which employs a tool for work on metal.” I can see no reason for this provision unless Congress was not satisfied with the common meaning and intended to adopt a special definition and one which is obviously broader.
The basic difference seems to me to be that the majority opinion, in line with the exemplars set out in the Summary of Tariff Information, appears to look to the use to which the resultant product is put whereas the definition adopted by Congress embodies the more objective concept of what the machine actually does — that is, the operation rather than the result.
The Lindemann baler employs tools — shears and two rams — and with them forms a loose mass of metal into a compact bundle of pre*32determined size and shape, cutting off the excess. In its operation it necessarily deforms or makes changes in the shape of practically all the pieces of metal on which it operates. It produces an article quite distinct from the loose scrap fed into it. It may still be scrap, but I do not see how it can be said that it has not been worked upon by tools. This, it seems to me, amply meets the statutory definition.
The majority concedes that what the baler does is “work,” within the literal meaning of that term, but holds that Congress did not intend it to be so read. However, unless Congress did so intend, the proviso was useless and I see no reason why it should not be given its common meaning.
The thing which did the “work” on metal in the Keith Dunham case was not a tool. It was a flame, and no part of the secator itself (which was a tool) worked on or even touched the metal.
For the foregoing reasons, I would reverse.